Citation Nr: 9908154	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

Initially, the Board notes that the veteran's claim was 
before the Board in April 1997.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to contact the veteran and request additional 
information regarding reported in-service events and 
stressors.  The RO was also directed to request from the 
veteran information as to any treatment received for PTSD.  
Upon the veteran's response, the RO was to submit the 
additional information as to the veteran's service to the 
Environmental Support Group, now the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR); the RO was 
also to afford the veteran a VA psychiatric examination.  
Review of the veteran's claims file indicates that the RO 
complied with the Board's directives, to the extent possible, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In this respect, the Board notes that the RO, in 
correspondence to the veteran dated in May 1997, requested 
the additional information.  No response was received from 
the veteran, and the record does not suggest that the address 
used by the RO to contact the veteran was (and is) incorrect.  
Further, the veteran's service representative has not 
indicated that the veteran failed to receive this 
correspondence.  Here, the Board notes that the duty to 
assist, if any in this instance, is not always a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
such, absent the veteran's response, the RO could not comply 
with the remainder of the Board's directives.  There was no 
information to submit to the USASCRUR, nor was there reason 
to afford the veteran a VA psychiatric examination absent any 
indication on the veteran's part that he would cooperate.

Accordingly, in light of the above, the Board will now 
consider the veteran's claim based upon the evidence before 
it. See 38 C.F.R. § 3.655 (1998).



FINDING OF FACT

The record contains no evidence of a verified, or verifiable, 
in-service stressor, upon which the diagnosis of PTSD is 
based.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

Specifically, the United States Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that the three elements of a 
well grounded claim of service connection for PTSD are:  1) a 
current, clear medical diagnosis of PTSD; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 129 
(1997).

Adjudication of well grounded claims of service connection 
for PTSD requires evaluation of the evidence in light of 
places, types, and circumstances of service, as indicated by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(1998); Cohen, 10 Vet. App. at 129.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
However, the Board is not bound to accept diagnoses and 
opinions by physicians who base a diagnosis of PTSD solely 
upon the veteran's unsupported statements.  See Black v. 
Brown, 5 Vet. App. 177 (1993); see also Swann v. Brown, 5 
Vet. App. 229 (1993).  Nor is the Board bound to accept the 
veteran's uncorroborated accounts of in-service stressors or 
the opinions or diagnoses by physicians who rely on the 
veteran's account of his stressful military service.  Id.

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.303(a), 3.304(f).  

II.  Factual Background

The pertinent evidence of record as to the veteran's claim of 
service connection consists of the veteran's service records 
(including service medical records), VA treatment records 
(dated from June 1988 to July 1993), a VA PTSD examination 
(conducted in February 1995), a VA PTSD questionnaire 
completed and returned by the veteran in April 1995, and lay 
statements submitted in support of the veteran's claim.

The veteran's service records are negative for any combat 
citation and indicate that the veteran served as a Morse code 
receiver in the Republic of Vietnam, for eight and a half 
months.  His service medical records reflect the veteran's 
inability to cope with daily Army routine and to get along 
with his supervisors.  A psychiatric consultation record 
(dated in September 1970) found the veteran to have an 
emotionally unstable personality, and it was noted that his 
mental status and history revealed no evidence of depressive 
symptoms or signs and no suicidal ideation.  It was also 
noted that the veteran had a past history of impulsive 
behavior, poor judgment, and poor tolerance for delay of 
gratification.  The veteran's separation examination 
(conducted in October 1970) recommended the veteran for 
separation under the appropriate administrative regulation, 
having noted that the veteran had a sociopathic personality.

The veteran's VA treatment records (dated from June 1988 to 
July 1993) indicate that the veteran was admitted for 
treatment for depression, with suicidal ideation, and PTSD in 
June 1988.  He was discharged against medical advice the 
following month, upon his failure to return from pass at the 
specified or any subsequent time.  It was noted at discharge 
that the veteran's depression was responding to treatment and 
that he was non-agitated, non-psychotic, and without suicidal 
or homicidal ideas at the time he left.  Follow up outpatient 
records address both the veteran's alcohol abuse and his 
PTSD.  An August 1990 entry reflects the veteran's service in 
Vietnam, noting that the veteran intercepted and decoded 
messages.  It also reflects the veteran's reports of not 
being able to sleep and that he could not get along with 
people.  The veteran stated that he paced the floor and would 
wake up at night with cold sweats.  He would dream of people 
fooling around with guns and of gear rattling like in Vietnam 
and would wake looking for Vietcong.  The veteran also 
reported being angry at the Army, for giving him a general 
discharge, after "threatening" a dishonorable or 
psychiatric discharge.  It was noted that the veteran had 
severely disabling PTSD.  An April 1993 entry reflects the 
veteran's report of being a Vietnam combat veteran, having 
served in the Army from 1967 to 1970.  It was noted that the 
veteran was being evaluated for alcohol use, paranoia, 
depression, and substance abuse.  The veteran reported 
nightmares of the war about three a month.  He also reported 
flashbacks and startle response.  The recorded Axis I 
diagnosis was PTSD and alcohol dependence.  A July 1993 entry 
noted that the veteran had not returned to his outpatient 
group since March 1993 and that he would be recommended for 
discharge from outpatient treatment.

The VA PTSD examination (conducted in February 1995) reflects 
the veteran's reports of having served in Vietnam from June 
1968 to July 1969.  He landed at Camp Ranh Bay and was sent 
to Saigon and other points.  He served from "I. Corps" down 
to the Mekong Delta and was assigned to many units, including 
the 82nd Airborne, 101st Airmobile, 1st Cavalry, and the 5th 
Marines.  The veteran's basic duty was intercepting and 
decoding enemy messages, and he also served on perimeter 
duty, saw some firefights, and was sent through enemy 
territory to deliver and receive intelligence reports.  
Additionally, the veteran stated that he experienced many 
heavy mortar and rocket attacks, which were close enough that 
he saw others being killed and wounded.  He doubted that he 
would not be killed.  At times, the veteran reported losing 
control of bodily functions.  He was present when the 
hospital in Quin Nha was overrun.  He volunteered for 
perimeter duty and exchanged fire with the enemy.  Once, 
after the veteran's intelligence information led to the total 
destruction of a large enemy force, he was taken to the area 
and observed a multitude of mangled bodies.  He also reported 
seeing pictures of gruesome atrocities by both sides, and he 
lost three close friends.  The veteran had to go through 
enemy-held areas to deliver intelligence information and 
messages.  He also spoke of racism and of being passed up for 
promotion on the basis of race, and he received a "Dear 
John" letter while in Vietnam.

Reported symptoms included feeling the presence of friends 
who died in Vietnam holding him back from dangerous 
situations and talking to him.  Also while in Vietnam, the 
veteran began to feel the presence of the atrocities he heard 
about and saw, and his faith in much of what he believed in 
turned to cynicism and rage.  He began self-destructive acts 
while in Vietnam, which continued to the present.  He stated 
that he could not function in society, that he hated 
authority, that he could not finish anything, that he was 
often violent to himself and others, that he had crying 
spells, and that he felt worthless.  The veteran complained 
of constant nightmares, flashbacks, and intrusive thoughts of 
actual experiences while in Vietnam.  He tried to avoid 
anything that reminded him of Vietnam because of the intense 
and painful psychological arousal, emotional upheaval, and 
cognitive turmoil these stimuli evoked.  The veteran stated 
that he drank to sleep, to forget, and to numb himself 
because the only feelings he had were negative.  He usually 
isolated himself, had no interests, and was prone to 
protecting himself by being constantly vigilant.

Objectively, the veteran smelled of alcohol, and he admitted 
to having consumed beer that morning to calm himself.  The 
veteran's appearance was casual but appropriate in dress and 
hygiene.  He was somewhat defensive and hostile but 
cooperative.  There were no indications of loosening of 
associations and bizarre delusions, except for the veteran's 
belief that friendly spirits were assisting him.  Auditory 
hallucinations were mostly of friendly spirits, but when the 
veteran's depression was exacerbated, he heard voices making 
fun of him.  On a general clinical level, the veteran was 
severely depressed, guilt-ridden, mistrustful of others, 
nonconforming, socially alienated, angry, complaining, 
pessimistic, fearful, and anxious.  His perception of reality 
was quite distorted.  Specifically, as to his level of PTSD, 
the veteran's Combat Exposure Scale score indicated quite 
heavy exposure to potentially traumatizing events.  The 
veteran easily met the criteria in each of the three symptom 
categories, i.e., re-experiencing the events, avoidance and 
alienation, and physiological arousal.  The examiner noted in 
his summary that he strongly did not believe the in-service 
diagnosis of an antisocial personality disorder, as the 
veteran did not meet the required antisocial activities 
before the age of 15.  Rather, the veteran's records 
indicated that his problems began during or after Vietnam.  
The examiner also stated that the veteran's clinical picture 
was one of extreme PTSD, with comorbid major depression and 
alcoholism.  The veteran also had severe disruption in mood, 
interpersonal relationships, and self- esteem.  Overall, the 
examiner found the veteran caught between constant re-
enactment of the traumatic events and his attempts to undo or 
negate them.  The Axis I diagnoses were PTSD, major 
depression, recurrent, severe, with mood-congruent psychotic 
features, and alcohol dependence.  The examiner also noted 
that the veteran met the diagnostic criteria for these 
disorders under DSM-IV.

The VA PTSD questionnaire of April 1995 reflects the 
veteran's reports of having assisted in the handling of 
wounded, having provided "buddy care."  In response to 
questions regarding the circumstances behind the veteran's 
performing duties outside of his assigned specialty, the 
veteran stated that they had asked for volunteers to increase 
and sustain the nightly perimeter and to probe and attack.  
He also stated that he had received additional training for 
this.  This activity lasted six months.  When asked why his 
service records did not show a change in duty assignment, the 
veteran wrote that during the day, he had been rotated back 
into base camp.  He had been assigned to A. Co., 8th RRFS, 
USARPAC, Vietnam, June 1968 to June 1969.  The veteran also 
reported having been subjected to daily and weekly rocket 
and/or mortar attacks and that there were casualties.  He 
could not list any names concerning those casualties.  He was 
also subject to sniper attacks, and these attacks had been 
reported.  When asked whether the veteran had been alone or 
in a group when his stressor(s) occurred, the veteran stated 
that he had been alone.  when asked if he had close friends 
wounded or killed, he answered in the negative.  

The lay statements submitted by the veteran (dated in August 
and September 1995) speak to the observed condition of the 
veteran after he came back from Vietnam.  Both noted that the 
veteran was changed from his experiences in Vietnam and 
reiterated the veteran's behavior before being assigned to 
Vietnam, stating that the veteran had been a conservative, 
intelligent, talented, and well adjusted young man prior to 
going to Vietnam.  The August 1995 statement, from a neighbor 
who also had his Masters in social work, indicated that the 
veteran had PTSD.  It was recommended that the veteran 
receive assistance in handling the PTSD stressors of Vietnam.

III.  Analysis

The Board recognizes the veteran's contention that he is 
entitled to service connection for PTSD.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Specifically, the veteran has not presented the three 
elements required for a well grounded claim of entitlement to 
service connection for PTSD.  See Cohen v. Brown, supra.  
Rather, the record demonstrates only a current and clear 
diagnosis of PTSD, based solely upon the veteran's 
uncorroborated reports concerning his service history, a 
history which cannot be substantiated and is, to a certain 
extent, contradicted by his service records.  Here, the 
veteran's DD 214 is negative for any combat citations, and 
additional service records indicate that the veteran was a 
Morse code operator.  Also, as to the veteran's reported in-
service stressors, they simply are not verified by his 
service records or by other corroborative evidence.  Indeed, 
the lay statements submitted by the veteran speak more to the 
veteran's current symptomatology than to the existence of 
these stressors.  Further, although the February 1995 VA PTSD 
examination was quite exhaustive in its discussion of the 
veteran's reported service history and his resultant 
symptomatology, the Board stresses in this instance that it 
is not bound to accept diagnoses and opinions by physicians 
who base a diagnosis of PTSD solely upon the veteran's 
unsupported statements.  See Black v. Brown, supra; see also 
Swann v. Brown, supra.  In particular, while the veteran 
reported on that examination that he lost 3 close friends, on 
the PTSD questionnaire, submitted coincident with the 
examination, he specifically denied having had any close 
friends killed or wounded.  In addition, while the veteran 
reported that he was assigned to many units, including the 
82nd Airborne, 101st Airmobile, 1st Cav, and 5th Marines, his 
records do not confirm such assignments.  The Board is not 
bound to accept the veteran's contradictory and 
uncorroborated accounts of in-service stressors or the 
opinions or diagnoses by physicians who rely on the veteran's 
account of his stressful military service.  Id.  In effect, 
then, there simply is no credible supporting evidence as to 
the veteran's claimed in-service stressors.  See Cohen v. 
Brown, supra.  Such evidence is necessary here.  Id.  Despite 
several requests from the RO, the veteran failed to provide 
information critical to obtaining such confirmation.  

Accordingly, therefore, absent a well grounded claim of 
service connection for PTSD, the veteran's claim must be 
denied.  Application of the rule regarding benefit of 
reasonable doubt is not required, as the veteran has not met 
his burden of submitting a well grounded claim.  38 U.S.C.A. 
§ 5107(b) (West 1991).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the March 1995 
rating decision, in the statement of the case (dated in June 
1995), and in a supplemental statement of the case (dated in 
September 1995), as he was informed that there was no 
evidence of record to corroborate the veteran's claimed 
history of stressful events.  The veteran also has not 
provided any indication of the existence of additional 
evidence that would make his claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Absent a well grounded claim, the VA 
has no duty to assist the veteran in development of his 
claim.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for PTSD is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


